Citation Nr: 1024027	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-21 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from February 1971 to April 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

A videoconference hearing was held in March 2010, before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  
A copy of the transcript of that hearing is of record.  

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 1972 rating decision determined that 
service connection was not warranted for low back disorders 
diagnosed as spondylolysis with listhesis with spina bifida 
occulta, as these conditions preexisted service and had not 
been aggravated therein.  

2.  Additional evidence received since the April 1972 rating 
decision includes evidence that is neither redundant nor 
cumulative and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1972 rating decision that denied service 
connection for low back disabilities is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

2.  The additional evidence submitted since the April 1972 
rating decision is new and material, and this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp 2009); 38 
C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c) (2009).  Subsequent judicial decisions have 
clarified the duties to notify and assist imposed by the 
VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 
(2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Considering the claim on appeal in light of the above-noted 
legal authority, and in light of the Board's favorable 
disposition of this matter, the Board finds that all 
notification and development action needed to fairly resolve 
the claim has been accomplished.



New and Material Evidence

In an April 1972 decision, the RO denied the Veteran's claim 
for service connection for a low back disability, 
specifically noted as spondylolysis with listhesis with spina 
bifida occulta, symptomatic.  The RO declined to reopen the 
claim for service connection for a low back disability in 
January 2008.  While the RO found that new and material 
evidence had not been received to reopen the Veteran's claim 
for service connection for a low back disability, the Board 
must still consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In the April 1972 a decision, the RO denied service 
connection for the Veteran's low back disability.  He was 
notified of the decision and did not appeal.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 
7104, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Thus, the April 1972 rating decision 
denying service connection for a low back disability became 
final because the Veteran did not file a timely appeal.

The claim for service connection for a low back disability 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran 
filed this application to reopen his claim in November 2007.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final denial 
consisted of the Veteran's service treatment records (STRs), 
the Veteran's post-service medical records, and the Veteran's 
statements.  The RO denied the claim, noting that the STRs 
showed that the Veteran was seen less than 2 months after 
entering service with low back problems.  He appeared before 
a Medical Board in March 1971, and his examination included 
X-rays which are of record.  His condition (spondylolysis 
with listhesis with spina bifida occulta, symptomatic), was 
noted to exist prior to service and was not aggravated 
therein.  Thus, the RO denied his claim in that he had 
preexisting back conditions that were not aggravated during 
service.  

The Veteran applied to reopen his claim for service 
connection for a low back disability in Nov ember 2007.  The 
Board finds that the evidence received since the last final 
decision is new and material because it raises a reasonable 
possibility of substantiating the Veteran's claim.

In support of his application to reopen his claim for service 
connection, the Veteran submitted the transcripts of two 
personal hearings (October 2009 and March 2010).  He provided 
additional details as to his contentions by stating that he 
was active and athletic prior to service and he never had any 
back problems until participating in basic training during 
active service.  Added to the record were VA records from 
June 2008 which show that current magnetic resonance imaging 
(MRI) which showed that his low back conditions included 
Grade I spondylolisthesis at L5, and mild degenerative 
changes.  No congenital defects were noted.  

The Board finds that new and material evidence has been 
submitted with regard to the claim for service connection for 
a low back disability.  The claim was previously denied 
because there it was determined in service that he had 
congenital low back defects prior to service which were not 
aggravated therein.  The Veteran has submitted evidence 
showing low back defects that are not congenital in nature.  
He has asserted that he never had back problems prior to 
participating in basic training, and that his back problems 
have continued ever since service.  He has also reported that 
he receives Social Security benefits, partly due to his back 
disorder.  

Accordingly, with the new evidence presumed credible for the 
purpose of determining whether the claim should be reopened, 
the Board finds that new and material evidence has been 
received.  Therefore the claim for service connection for a 
low back disability is reopened.  38 C.F.R. § 3.156(a) 
(2009).  This does not mean that service connection is 
granted.  Rather, the merits of the claim for service 
connection will have to be reviewed on a de novo basis, as 
addressed in the remand below.


ORDER

New and material evidence having been presented, the claim of 
service connection for a low back disability is reopened, and 
to this extent only, the appeal is granted.  


REMAND

As the Board has determined that the previously denied claim 
for service connection for a low back disability is reopened, 
the second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  
Masors v. Derwinski, 2 Vet. App. 181 (1992).

Additional development is needed prior to further disposition 
of the claim for entitlement to service connection for a low 
back disability.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
only when it is deemed necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 
69 (1995).  It appears that the Veteran has been diagnosed 
post service with chronic low back disorders that are not 
congenital in nature, but it remains unclear whether any such 
low back disability is related to his period of active 
service.

As noted earlier, it was determined shortly after the Veteran 
entered active duty that he had preexisting low back 
disorders, spondylolysis with listhesis and spina bifida 
occulta that preexisted service and were not aggravated 
therein.  He was discharged from service after serving only 
from February 1971 to April 1971 as a result of his back 
condition.  He has now submitted a 2008 VA MRI report in 
which it was noted that he has Grade I spondylolisthesis at 
L5 with mild degenerative changes.  There was no inclusion of 
his previously diagnosed low back disorders, and the Veteran 
has submitted testimony in which he has asserted that his 
back problems only began after participating in basic 
training.   

While credible for the limited purpose of reopening the 
previously denied claims, this MRI report is problematic as 
the these diagnoses were made without review of the claims 
file.  Thus, the examiner neglected to discuss the STRs 
showing treatment for preexisting back disorders in 1971.  
Thus, the report is not probative for the purpose of granting 
service connection for a low back disorder.  A VA examination 
is needed to address these claimed disabilities based on 
review of the claims file, including the STRs.

Moreover, the examiner should consider the Veteran's 
testimony that he never had a back problem prior to 
participating in basic training exercises.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (examination inadequate 
where the examiner did not comment on Veteran's report of 
inservice injury and relied on lack of evidence in service 
medical records to provide negative opinion).  Therefore, the 
Board finds that an examination and opinion is necessary in 
order to fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.	The AMC/RO should contact the Veteran 
and request that he identify the 
names, addresses, and approximate 
dates of treatment for all VA and 
non-VA health care providers who have 
treated him for his low back 
disabilities, on appeal.  Any records 
that are not currently included in 
the claims file should be obtained 
and added to the file.  AMC/RO should 
also contact the SSA for the purpose 
of clarifying whether the Appellant 
is receiving disability benefits from 
that agency, and if so, requesting 
any relevant records from that agency 
that pertain to such an award.  With 
any necessary authorization from the 
Veteran, the AMC/RO should attempt to 
obtain copies of pertinent treatment 
records identified by the Veteran 
that are not currently of record.  
All efforts to obtain these records 
must be documented in the claims 
file.  If any records cannot be 
obtained, it should be so stated, and 
Veteran is to be informed of such.  

2.	The RO should schedule the Veteran 
for a back disorders examination to 
determine the nature and etiology of 
the Veteran's claimed low back 
disorder.  The claims folder must be 
made available to the examiner prior 
to the examination, and the examiner 
should acknowledge such review of the 
pertinent evidence in the examination 
report.  All indicated studies should 
be performed and all manifestations 
of current disability should be 
described in detail.  The examiner 
should address the following:

(a)  What is/are the proper 
diagnosis(es) of Veteran's current, 
chronic low back disability(ies)?  Is 
it at least as likely as not (i.e., 
at least a 50/50 probability) that 
any such back disability began in 
service or, if preexisting, was 
aggravated beyond natural progression 
therein?  The 1971 Medical Board 
findings in the STRs showing that he 
had preexisting low back disorders of 
spondylolysis with listhesis and 
spine bifida occulta and the lay 
history of the Veteran having never 
had back problems prior to service 
should be addressed in answering this 
question.

(b)  If congenital or developmental 
defects are found, is there any 
indication that there was 
superimposed trauma in service that 
aggravated a pre-service disorder?

3.	Each opinion should contain 
comprehensive rationale based on 
sound medical principles and facts.

4.	The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development action has 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
that directed above, is required. If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.
        
5.	The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


